Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 13.
My dear Wife.
Ghent 28 June 1814

Imagine how agreeably we have been disappointed! We had expected to find this City, though large and pleasant, some what too remote from the current of political affairs, and rather dull for young men so full of life and Spirits, and so eager for amusements as we are—Point du tout—The very morning after we arrived here, the Place d’Armes in front of my Chamber-windows, was swarming with troops, and the Garrison of six or seven thousand men, was under arms the whole day, in expectation of their Majesties the Emperor Alexander, and the King of Prussia.—On walking out, I saw a Placard, posted on the Walls, with the Programme in eight Articles, prescribed by the Mayor of the City, the Comte de Lens, a Count of the Holy Roman Empire, and approved by the Intendant of the Department, and regulating the manner in which their Majesties, and their illustrious Suite, are to be received—1. The Bells, and the Carillon, are to ring at intervals the whole day—2. The Mayor and other constituted authorities are to go out and meet the two Sovereigns, and the Mayor is to Harrangue them. 3. They are to go in procession through certain streets and Squares to the Hotel of the Intendant, unless they should order otherwise 4. The Streets through which they pass are to be strewed with flowers and foliage. 5. A General Illumination of the City in the Evening.—Their Majesties however have not yet arrived—But the troops have been every day under arms, and the whole City on tip-toe night and day, untill the moment when I am writing.—The present expectation is that only the Emperor will pass here—The king of Prussia lands at Calais and goes through France—The Emperor disembarks (the rumour is that he has already disembarked) at Ostend, and goes through this City, on his way to Antwerp.—There is also to be a Ball, on the occasion of his passing, but it is much doubted whether it will be honoured with his Majesty’s presence; as according to his Itinerary, which is already here, he proposes to go from Ostend to Antwerp in one day; and of course to pass through Ghent without stopping.—This Circumstance is of a nature “pour tempérer notre joye,” for I am afraid it will deprive me of the opportunity of presenting my respects to his Majesty in person. At all Events the City will be in a state of permanent agitation untill he shall have passed, and we shall have no occasion to complain of dulness.
Mr Bayard arrived here last Evening—from Paris—Bruxelles, and last from Antwerp—He had been preceded the day before by Coll: Milligan, returned from his tour in company with Mr Thorndike to Lille—Mr Shaler and Mr Ecky were here when we arrived, but did not find us out untill two days later—We expect Mr Clay this Evening, and Mr Gallatin by the last of the Month—We hear that he remained in England longer than he had intended, in order to be presented to the Emperor—I think it probable Mr Harris will come with him—If all the Americans who have flattered us with hopes of seeing them here should really come, we shall make a little City of ourselves. On the other hand Mr Hughes the Secretary of the Legation, who ought to have been the first here, thinks Paris so much more agreeable, that we are given to understand, that like the British Commissioners, he waits for an official Communications from us, that all the Commissioners are at the appointed place.
When I told you in my last Letter that I had found nothing changed in Holland, I had forgotten the visit which I made at Amsterdam, to the venerable old Stad-house, which has been metamorphosed first into a Royal and now into a Sovereign Princely Palace—I took no pleasure in the transformation, and wished they would turn it back again into a Stad-house—The upper floor has become a formal Gallery of Pictures, and has a number of excellent Paintings of the Dutch School—Some of the best are large Historical Pieces which belonged to the City of Amsterdam, and have always been there—The Royal Apartments are on the lower floor, furnished with elegance, but with not much splendour—They are now appropriated to the use of the Sovereign Prince and his family when at Amsterdam—Their Residence for the present however is at the Hague, and will doubtless continue there. The traces of the Napoleon family have been removed, as fully as the convenience of the moment would admit— There was a large full length Portrait of the Emperor, in one of the Rooms: the place where it stood is yet marked out by the different colour og the damask wainscoting which was covered by its frame, and thus protected from fading—There is one of the fashionable Time-pieces, with a bronze figure of him standing by its side—But as his name was not under it, and it could be recognized only by the Resemblance, it was a good economical principle not to lose a handsome piece of furniture for a trifle; and the spectator is not bound to know that the figure is the image of Bonaparte.—A square of window-glass, within the Walls of the Palace still bears the inscription written with a Diamond, “Vive Louis-Napoleon Roi de Hollande”—But to remove it would cost a new square of glass, and why should that expence be incurred? It is the happiness of that Country, and has saved them perhaps from many a Calamity, that all their political enthusiasm, during the convulsions from which Europe is emerging, have been invariably kept subordinate to the steady maxims and national Spirit of good Husbandry—I have heard them talk like their neighbours of Liberty, of Equality, of Fraternity, and of Independence—I have seen them change the Orange for the three coloured Cockade, and the three-coloured again for the Orange—They have had since my remembrance a Stadtholder and States-General, a National Convention, a Grand Pensionary, a king of the Napoleon Manufacture; have been travestied into a Province of France, and have lastly got a Sovereign-Prince—All these changes have been effected successively, without bloodshed—without internal convulsion, without Violence—They have stretched and have shrunk like the piece of India-rubber that you use in drawing; but throughout all their changes, the sober, cautious, thrifty character of the Nation has invariably maintained its ascendancy, and of all Europe they are unquestionably the People who have suffered the least, from the Hurricane of its late Revolutions—The Willow has weathered by bending to every Gale as it shifted, the Storm which has prostrated the sturdiest Oaks dont la tête aux Cieux-etoient prochaine
Et dont les pieds touchoient à l’Empire des Morts.
The Evening before we left Amsterdam, I went to the French Theatre—In the interval between the Plays, the Orchestra struck up a Dutch Air—There was a Gentleman sitting by me, whose eyes brightened at the sound, and he told me that it was a National Air—Some few persons clapped their hands, but he observed that the first enthusiasm was somewhat cooled down—Immediately afterwards they played “God Save the King”—There was no clapping of hands—I turned to my friend, and asked him, if that too was a National Air?—He hung his head and said No!
Wednesday 29. June.
Mr Clay arrived last Evening between 11. and 12. O’Clock—I was in bed, and heard his voice; but have not yet seen him—Mr Bayard is in good health and good humour, whatever the English Newspapers may have said to the contrary.—The troops are again under arms before my chamber-windows, and there appears to be a more than ordinary bustle among them; so that I suppose the Emperor is coming.—Last Evening they had it that he was sick at Dover, which I hope is not true. They say that all the Prussian Officers who are returning from England say they like Paris much better than London—They think nothing so triste as John Bulls gaiety, and nothing so tiresome as his festivity. Old Marshall Blucher however and the Hetman Platoff, are in the highest favour with John, and trip it, on the light fantastic toe, at the Balls, as nimbly as the Lady Mayoress.
Love to Charles; and believe me ever affectionately your’s
A,
Wednesday Evening—The Emperor passed through, without stopping, about Noon; he goes to Night to Antwerp.
